Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 5/13/22. Claims 1-20 are pending with claims 1, 10 and 20 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 5/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,064,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A mobile cart comprising: one or more sensors; one or more output devices; one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising: receiving first sensor data generated by the one or more sensors; analyzing the first sensor data to identify an item; causing, at least partly in response to identifying the item, the one or more output devices to output an indication that the item has been identified; receiving second sensor data generated by the one or more sensors; determining, after causing the one or more output devices to output the indication that the item has been identified, an event associated with the item based at least in part on the second sensor data; and updating a virtual cart associated with a user operating the mobile cart to indicate the event. With respect to claim 10 and all its dependencies, A method comprising: generating first sensor data using one or more sensors of a mobile cart; analyzing the first sensor data to identify an item; causing, at least partly in response to identifying the item, one or more output devices to output an indication that the item has been identified; generating second sensor data using the one or more sensors; determining, after causing the one or more output devices to output the indication that the item has been identified, an event associated with the item based at least in part on the second sensor data; and updating a virtual cart associated with a user operating the mobile cart to indicate the event.  With respect to claim 20 and all its dependencies, One or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to perform acts comprising: receiving first sensor data generated using one or more sensors of a mobile cart; analyzing the first sensor data to identify an item; causing, at least partly in response to identifying the item, one or more output devices to output an indication that the item has been identified; receiving second sensor data generated using the one or more sensors; determining, after causing the one or more output devices to output the indication that the item has been identified, an event associated with the item based at least in part on the second sensor data; and updating a virtual cart associated with a user operating the mobile cart to indicate the event. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH